DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This communication is considered fully responsive to the amendment filed on 03/01/2021.
a.    Claims 1, 29, 31, 34-37, 39-41 and 46 have been amended.
b.    Claims 2, 4, 30, 33, 38 and 60 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claims 1, 29, 33 and 46 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. A previously used reference from IDS “3GPP Samsung” during the first Non-Final office action but replaced by other references is reintroduced here to disclose the amended portion of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 29, 31, 32, 34-37, 39-41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. 2017/0251500, hereinafter “Agiwal”) in view of 3GPP TSO-RAN WG2 Meeting #94_R2-163371 (Nanjing China, 23-27 May 2016, Agenda item: 9.4.3.2.3. Source: Samsung, Title: System Information Signalling, hereinafter "3GPP Samsung"), further in view of Park et al. (US 2007/0047493, hereinafter “Park”), and further in view of Li et al. (US 2017/0265165, hereinafter “Li”).
For claim 1, Agiwal discloses A mobile telecommunications system method for transmitting on demand system information to a user equipment (see par. 0203 and Fig. 14), the mobile telecommunications system method comprising: 
the transmitting the handover command is performed by broadcasting essential system information including at least one of reserved uplink grant (On receiving the random access preamble, in operation S730, BS transmits a random access response (RAR) and the RAR may include UL grant for transmitting the system information request message; see par. 0100 and Fig. 7)  and uplink grant resource pools (in operation S720, UE transmits random access preamble. PRACH preambles or PRACH opportunities (i.e. time/frequency resources) for obtaining system information can be different from the PRACH preambles or PRACH opportunities for other purposes. PRACH preambles or PRACH opportunities for obtaining 
Agiwal does not explicitly disclose requesting system information, by the user equipment transmitting a system information request, based on a specific radio resource control connection state of the user equipment. 3GPP Samsung discloses requesting system information, by the user equipment transmitting a system information request, based on  an idle state of the user equipment (UE in idle state does not need to enter RRC connected state to request and obtain the desired system information. UE initiates the random access procedure. In the UL grant received in the random access response corresponding to the PRACH preamble transmitted by UE, UE sends system information request message; see 3GPP Samsung Section 2.1 Approach 2-4, pages 1-3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use 3GPP Samsung's arrangement in Agiwal's invention to overcome file issues in periodic broadcast of all system information and propose that for the standalone NR operation the most essential system information required by the UE for camping on detected cell and subsequently accessing the camped cell is broadcasted while rest of the system information can be provided to the UE on demand (see 3GPP Samsung Section 2, page 1).
Agiwal suggests that User equipment (UE) acquires the system information at cell selection, cell reselection, after handover completion, after entering evolved UMTS terrestrial radio access (E-UTRA) from another radio access technology (RAT), upon re-entering service area, upon receiving a notification (paging), and upon exceeding the maximum validity duration. However, the combination of Agiwal and 3GPP Samsung does not explicitly disclose transmitting a handover command, to the user equipment, (the source eNB (12) may transmit a Handover Command message to the UE (10); see Park par. 0050) based on the system information request (when the UE performs to establish the radio connection with a new cell, the UE usually reads system information of the corresponding eNB after time synchronization of the downlink. Since the system information includes information related to a radio access request message from the UE to an uplink, the radio accessing is performed after reading the system information; see Park par. 0051), wherein the handover command includes the system information, (the system information included in the handover command message; see Park par. 0051). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Agiwal's invention to transmit and receive control radio connection information that allows a faster and an efficient way of accessing a terminal to a target base station while performing a handover for the terminal to a cell of the target base station (see Park par. 0032).
The combination of Agiwal, 3GPP Samsung and Park does not explicitly disclose the method further comprises broadcasting non-essential system information in a case that the system information request is received, on a pre-allocated resource, simultaneously as a second system information request is received.  Li discloses the method further comprises broadcasting non-essential system information in a case that the system information request is received, on a pre-allocated resource (In step 730, the UE 120-1 receives the requested optional system information or a part thereof which is broadcasted by the BS 110. Specifically, simultaneously as a second system information request is received (all the UEs 120 in the cell 112 may send a common sequence when the optional system information is needed… In such embodiments, since all the UEs 120 will send the same sequence, the BS 110 can detect the request in a quite effective and efficient way even if there are multiple UEs 120 that are sending requests at the substantially same time; see Li par. 0082-0083 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li’s arrangement in Agiwal's invention to reuse the information without sending the request by itself, in this way avoid the system overhead associated with transmission of the request and the resource cost is thus further reduced (see Li par. 0087).
For claim 29, Agiwal discloses A user equipment for a mobile telecommunications system (the user equipment (UE) can acquire the system information as shown in FIG. 1; see par. 0048), the user equipment comprising circuitry configured to: 
wherein the handover command is transmitted from the mobile telecommunications system by a broadcast of essential system information including at least one of reserved uplink grant (On receiving the random access preamble, in operation S730, BS transmits a random access response (RAR) and the RAR may include UL grant for transmitting the system information request message; see par. 0100 and Fig. 7)  and uplink grant resource pools (in operation S720, UE transmits random access preamble. PRACH preambles or PRACH opportunities (i.e. time/frequency resources) for obtaining system information can be different 
Agiwal does not explicitly disclose request system information, based on an idle state of the user equipment, by providing a system information request to the mobile telecommunications system.  3GPP Samsung discloses request system information, based on an idle state of the user equipment, by providing a system information request to the mobile telecommunications system (UE in idle state does not need to enter RRC connected state to request and obtain the desired system information. UE initiates the random access procedure. In the UL grant received in the random access response corresponding to the PRACH preamble transmitted by UE, UE sends system information request message; see 3GPP Samsung Section 2.1 Approach 2-4, pages 1-3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use 3GPP Samsung's arrangement in Agiwal's invention to overcome file issues in periodic broadcast of all system information and propose that for the standalone NR operation the most essential system information required by the UE for camping on detected cell and subsequently accessing the camped cell is broadcasted while rest of the system information can be provided to the UE on demand (see 3GPP Samsung Section 2, page 1); and
Agiwal suggests that User equipment (UE) acquires the system information at cell selection, cell reselection, after handover completion, after entering evolved UMTS terrestrial radio access (E-UTRA) from another radio access technology (RAT), upon re-entering service receive a handover command, from the mobile telecommunications system and in response to the system information request (the source eNB (12) may transmit a Handover Command message to the UE (10). (S14) The Handover Command message may include necessary information which comes from the target eNB, for establishing the radio connection to the target eNB; see par. 0050), the handover command including the system information (the system information was included in the handover command message; see par. 0051). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Agiwal's invention to transmit and receive control radio connection information that allows a faster and an efficient way of accessing a terminal to a target base station while performing a handover for the terminal to a cell of the target base station (see Park par. 0032).
	The combination of Agiwal, 3GPP Samsung and Park does not explicitly disclose in a case that the system information request is received, by the mobile telecommunications system on a pre-allocated resource, simultaneously as a second system information request is received by the mobile telecommunications system, non-essential system information is broadcast. Li discloses in a case that the system information request is received, by the mobile telecommunications system on a pre-allocated resource (In step 730, the UE 120-1 receives the requested optional system information or a part thereof which is broadcasted by the BS  simultaneously as a second system information request is received by the mobile telecommunications system, non-essential system information is broadcast  (all the UEs 120 in the cell 112 may send a common sequence when the optional system information is needed… In such embodiments, since all the UEs 120 will send the same sequence, the BS 110 can detect the request in a quite effective and efficient way even if there are multiple UEs 120 that are sending requests at the substantially same time; see Li par. 0082-0083 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li’s arrangement in Agiwal's invention to reuse the information without sending the request by itself, in this way avoid the system overhead associated with transmission of the request and the resource cost is thus further reduced (see Li par. 0087).
For claim 31, Agiwal discloses The user equipment of claim 29, wherein the system information is requested within a radio resource establishment procedure (To acquire the one or more SIs provided on demand, in operation S1420, UE performs RRC connection setup procedure if UE is in RRC idle state; see par. 0208).
For claim 32, Agiwal discloses The user equipment of claim 31, wherein the system information request is included in a radio resource control connection request message
For claim 34, Agiwal discloses The user equipment of claim 29, wherein the system information is requested on a pre-allocated resource (In order to receive one or more system information provided on demand, in operation S620, UE transmits random access preamble. In an embodiment, PRACH preambles or PRACH opportunities (i.e. time/frequency resources) for requesting system information can be different from the PRACH preambles or PRACH opportunities for other purposes. This can minimize impact to random access load because of SI requests. PRACH preambles or PRACH opportunities (i.e. time/frequency resources) for obtaining system information can be predefined or signaled by network in first category (also referred as minimum SI or essential SI) of system information; see Agiwal par. 0083 and Figs. 9, 11, 15). 
For claim 35, Agiwal discloses The user equipment of claim 29, wherein the system information request includes at least one of: indication that system information is requested, indication of system information blocks, service related information, and location related information (Minimum SI or essential SI may include in indication which indicates that all Sis of second category of system information are periodically broadcasted or are provided on demand. Alternately, minimum SI or essential SI may include a separate indication for each SI (e.g., SIB) or set of Sis (i.e. SIBs) wherein each indication indicates whether the associated SI or set of Sis are periodically broadcasted or are provided on demand; see Agiwal par. 0198-0201 and Fig. 13). 
For claim 36, Agiwal discloses The user equipment of claim 29, wherein the system information request includes identification information for identifying the user equipment which requests the system information (UE can indicate UE type in SI request. UE type 
For claim 37, Agiwal discloses The user equipment of claim 29, wherein the system information request is repeated, if after a predetermined time period, no acknowledgment is received (UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis. In an embodiment in which SI response is broadcasted in SI window instead of SI response window or in RAR, RAR may still be transmitted to acknowledge the successful reception of SI request; see Agiwal par. 0150, 0221-0224, Fig. 9, 16-17). 
For claim 39, Agiwal discloses The user equipment of claim 29, wherein requesting system information is performed upon detection of at least one of: new service request, mobility, and new physical layer change (After the cell and/or TRP change, if the UE does not have system information for the new cell and/or TRP then UE request for system information. In another embodiment of the present disclosure, BS can indicate supported SI(s) in essential system information. UE can then request one or more of the supported Sis which are provided on demand using the method (FIG. 1) explained earlier; see Agiwal par. 0060-0061).
For claim 40, Agiwal discloses The user equipment of claim 29, wherein the system information request is transmitted within a radio resource control signaling (In one embodiment SI request can be included in RRC connection request and SI response can be included RRC connection response. In another embodiment, BS can determine the system information needed by UE based on service supported by UE or based on service for which UE 
For claim 41, Agiwal discloses The user equipment of claim 29, wherein the system information request is transmitted within a scheduling request (Referring to FIG. 17, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI includes SIB type, validity information, periodicity, SI-window information in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand; see Agiwal par. 0223).
For claim 46, Agiwal discloses A base station for a mobile telecommunications system (see BS in Fig. 14), the base station comprising circuitry configured to: 
receive a system information request from a user equipment, the system information request including system information and based on a radio resource control connection state of the user equipment (To acquire the one or more SIs provided on demand, in operation S1420, UE performs RRC connection setup procedure if UE is in RRC idle state. In RRC connected state, in operation S1430, UE sends SI request message; see par. 0208 and Fig. 14); 
the circuitry transmits the handover command by broadcasting essential system information including at least one of reserved uplink grant (On receiving the random access preamble, in operation S730, BS transmits a random access response (RAR) and the RAR may include UL grant for transmitting the system information request message; see par. 0100 and Fig. 7)  and uplink grant resource pools (in operation S720, UE transmits random access preamble. PRACH preambles or PRACH opportunities (i.e. time/frequency resources) for obtaining system information can be different from the PRACH preambles or PRACH and 
Agiwal does not explicitly disclose determine whether the radio resource control connection state of the user equipment is an idle state based on the system information request.  3GPP Samsung discloses determine whether the radio resource control connection state of the user equipment is an idle state based on the system information request (After acquiring the essential system information if UE needs other system information then UE can request and obtain the system information using one of the following approaches …UE in idle state does not need to enter RRC connected state to request and obtain the desired system information. UE initiates the random access procedure. In the UL grant received in the random access response corresponding to the PRACH preamble transmitted by UE, UE sends system information request message; see 3GPP Samsung Section 2.1 Approach 1-4, pages 1-3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use 3GPP Samsung's arrangement in Agiwal's invention to overcome file issues in periodic broadcast of all system information and propose that for the standalone NR operation the most essential system information required by the UE for camping on detected cell and subsequently accessing the camped cell is broadcasted while rest of the system information can be provided to the UE on demand (see 3GPP Samsung Section 2, page 1).
Agiwal suggests that User equipment (UE) acquires the system information at cell selection, cell reselection, after handover completion, after entering evolved UMTS terrestrial radio access (E-UTRA) from another radio access technology (RAT), upon re-entering service transmit a handover command to the user equipment, based on a system information request (the source eNB (12) may transmit a Handover Command message to the UE (10). (S14) The Handover Command message may include necessary information which comes from the target eNB, for establishing the radio connection to the target eNB; see par. 0050), wherein the handover command includes the system information, and (the system information was included in the handover command message; see par. 0051). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Agiwal's invention to transmit and receive control radio connection information that allows a faster and an efficient way of accessing a terminal to a target base station while performing a handover for the terminal to a cell of the target base station (see Park par. 0032).
The combination of Agiwal and Park does not explicitly disclose in a case that the system information request is received, on a pre-allocated resource, simultaneously as a second system information request is received, the circuitry is further configured to broadcast non-essential system information. Li discloses in a case that the system information request is received, on a pre-allocated resource (In step 730, the UE 120-1 receives the requested optional system information or a part thereof which is broadcasted by the BS 110. Specifically, rather than receiving the optional system information in a UE-specific way, the UE 120-1 obtains the broadcasted optional system information from a resource zone 620 which is accessible to simultaneously as a second system information request is received, the circuitry is further configured to broadcast non-essential system information (all the UEs 120 in the cell 112 may send a common sequence when the optional system information is needed… In such embodiments, since all the UEs 120 will send the same sequence, the BS 110 can detect the request in a quite effective and efficient way even if there are multiple UEs 120 that are sending requests at the substantially same time; see Li par. 0082-0083 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li’s arrangement in Agiwal's invention to reuse the information without sending the request by itself, in this way avoid the system overhead associated with transmission of the request and the resource cost is thus further reduced (see Li par. 0087).
For claim 60, Agiwal discloses The base station of claim 46, wherein the determined radio resource control connection state is a connected state (In RRC connected state, in operation S1430, UE sends SI request message; see par. 0208).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Ramachandran et al. (US 2011/0110327).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/CHAE S LEE/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415